348 So.2d 1216 (1977)
BUMBY & STIMPSON, INC., Appellant,
v.
SOUTHERN REINFORCING STEEL CO., INC. (Now Known As Southern Steel Industries, Inc.), Appellee.
No. 76-1974.
District Court of Appeal of Florida, Fourth District.
July 26, 1977.
Charles R. Stepter, Jr. of Fishback, Davis, Dominick & Simonet, Orlando, for appellant.
Michael P. Smodish of Reed & Smodish, P.A., Boynton Beach, for appellee.
PER CURIAM.
Based upon a review of the briefs and record on appeal we are of the opinion that there exist issues of triable fact which preclude the entry of summary judgment. Shaffran v. Holness, 93 So.2d 94 (Fla. 1957); Nance v. Ball, 134 So.2d 35 (Fla. 2d DCA 1961); Coquina Ridge Properties v. East *1217 West Company, 255 So.2d 279 (Fla. 4th DCA 1971). For example, the existence or nonexistence of a contract between the parties as well as the presence or absence of a unilateral mistake are such issues that do not lend themselves to summary disposition. We further conclude that the doctrine of promissory estoppel, as delineated in Drennan v. Star Paving Co., 51 Cal.2d 409, 333 P.2d 757 (1958), (but see Southeastern Sales & Service Co. v. T.T. Watson, Inc., 172 So.2d 239 (Fla. 2d DCA 1965)) should be considered and applied as the facts suggest after a hearing on the merits. Accordingly, the summary final judgment is reversed and the cause remanded to the trial court for further proceedings consistent herewith.
REVERSED AND REMANDED.
MAGER, C.J., LETTS, J., and MOUNTS, MARVIN U., Jr., Associate Judge, concur.